Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2020/0019804) in view of Mizuhashi et al. (U.S. App. 2017/0285846 hereinafter referred to as “Mizu”).
In regard to claim 1, Kim teaches a display apparatus including a large-area fingerprint sensor (see Figs. 4-6 entire display panel that can selectively deactive/activate pixel group areas), comprising: a display panel displaying an image (See Para. 172, LCD, OLED, etc.); a touch panel sensing a touch of a finger (see Para. 172 touch screen); a fingerprint sensor including a plurality of fingerprint pixels and recognizing a fingerprint of the finger (see Para. 67-68); a fingerprint sensor driver controller driving the fingerprint sensor and a fingerprint recognizer recognizing a fingerprint by using sensing signals received from the fingerprint sensor (see Para. 67-68 fingerprint detection and authentication); and a controller driving the touch panel (see at least Para. 84), wherein the controller provides a sensing gate signal to sensing gate lines included in a first touch block determined to be touched by touch position information received from the controller, among m (where m being an integer of 2 or greater) number of gate lines included in the fingerprint sensor (see at least Figs. 4-6 isolating a touched area and enabling gate lines for the fingerprint sensing area).
Kim is not relied upon to teach a separate touch driver and a driver for fingerprint and sensing lines.
Kim does teach the concept of separate drivers (See Abstract).
However, Mizu teaches drivers and sensing lines (see at least Fig. 1 and Para. 150 and Fig. 10). 
It would have been obvious to a person of ordinary skill in the art to modify the device of Kim to have separate drivers and sensing lines of Mizu to allow for proper integration of fingerprint sensing in a display (See Para. 5 and 6). Examiner further notes Kim discloses the base product/process of a fingerprint sensing touchscreen while Mizu discloses the known technique to drive the respective sensing separately to yield predictable results in the device of Kim.
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2020/0019804) in view of Mizuhashi et al. (U.S. App. .
In regard to claim 12, Kim teaches a display apparatus comprising: a touch panel sensing a touch (see Para. 172 touch screen); a controller driving the touch panel (see at least Para. 67-68 and 84); a fingerprint sensor recognizing a fingerprint of a user's finger including a plurality of fingerprint pixels and m number of gate lines and (where m and n being an integer of 2 or greater) (see at least Figs. 4-6 isolating a touched area and enabling gate lines for the fingerprint sensing area); a fingerprint sensor including controller driving the fingerprint sensor and a fingerprint recognizer recognizing the fingerprint of the user's finger by using sensing signals received from the fingerprint sensor, wherein the controller provides a gate signal to only gate lines included in a first touch block and the fingerprint recognizer generates fingerprint information (see Figs. 4-6 entire display panel that can selectively activate/deactive pixel group areas with enabled gate lines).
Kim is not relied upon to teach a separate touch driver and a driver for fingerprint and n sensing lines and by using sensing signals received through sensing lines included.
Kim does teach the concept of separate drivers (See Abstract).
However, Mizu teaches a separate touch driver and a driver for fingerprint and n sensing lines and by using sensing signals received through sensing lines included (see at least Figs. 1 and 10 and Para. 150). 
It would have been obvious to a person of ordinary skill in the art to modify the device of Kim to have separate drivers and sensing lines of Mizu to allow for proper 
	Kim and Mizu are not relied upon to teach in a second touch block.
	However, Cho teaches in a second touch block (see at least Fig. 4).
It would have been obvious to a person of ordinary skill in the art to modify the device of Kim and Mizu to have multiple touch blocks to allow for proper precision (See Para. 15). Examiner further notes Kim and Mizu discloses the base product/process of a fingerprint sensing touchscreen while Cho discloses the known technique to isolate a user input location using multiple touch blocks to yield predictable results in the device of Kim as modified by Mizu. 
Regarding claim 3, Kim in view of Mizu teaches all the limitations of claim 1 above. Kim further teaches wherein the fingerprint recognizer generates fingerprint information by using sensing signals (see at least Para. 87) determined being touched based on the touch position information received from the touch driver (see Figs. 4-6 entire display panel that can selectively activate/deactivate pixel group areas for fingerprint sensing in a touched area).
Kim is not relied upon to teach received through sensing lines and among the n sensing lines included in the fingerprint sensor.
However, Mizu teaches through sensing lines and among the n sensing lines included in the fingerprint sensor 

Kim and Mizu are not relied upon to teach included in a second touch block.
However, Cho teaches in a second touch block (see Fig. 4).
It would have been obvious to a person of ordinary skill in the art to modify the device of Kim and Mizu to have multiple touch blocks to allow for proper precision (See Para. 15). Examiner further notes Kim and Mizu discloses the base product/process of a fingerprint sensing touchscreen while Cho discloses the known technique to isolate a user input location using multiple touch blocks to yield predictable results in the device of Kim as modified by Mizu. 
Allowable Subject Matter
Claims 2, 4-11, and 13-19, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
References cited but not relied upon include Bae et al. (U.S. App. 20160132177) and Cho et al. (U.S. App. 2017/0024597).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.